Citation Nr: 0614629	
Decision Date: 05/18/06    Archive Date: 05/31/06

DOCKET NO.  03-33 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased evaluation in excess of 10 
percent for chronic lumbosacral strain. 


REPRESENTATION

Veteran represented by: Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel




INTRODUCTION

The veteran had active service from June 1963 to April 1966. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  

The Board remanded this case in May 2005 for a VA examination 
which was subsequently accomplished.  As the required 
development has been completed, this case is properly before 
the Board.


FINDINGS OF FACT

1. The veteran's chronic lumbosacral sprain is manifested by 
pain on palpation over L4, L5 and S1, easy fatigability, 
decreased range of motion of repetitive motion of the 
lumbosacral spine, forward flexion of 80 degrees, extension 
of 10 degrees, normal lateral range of motion, and minor 
neurological deficit; there is no evidence of paravertebral 
spasms or unilateral loss of lateral spine motion in standing 
position.  

2. There is no evidence of incapacitating episodes.   


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
chronic lumbosacral strain have not been met.  38 U.S.C.A. § 
1155 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5292, 5293, 5295 (2002, 
2003); Diagnostic Codes 5003, 5235-5243 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.

In the instant case, the veteran received letter notification 
prior to the initial unfavorable agency decision in October 
2002.  The RO provided the veteran letter notice to his claim 
for an increased rating in letters dated May 2002, November 
2003 and November 2005, which informed him that he could 
provide evidence or location of such and requested that he 
provide any evidence in his possession.  Additionally, a 
September 2003 statement of the case (SOC) and a January 2006 
supplemental statement of the case (SSOC) provided the 
veteran with a summary of the evidence, the applicable law 
and regulations and a discussion of the facts of the case.  
The notice letters specifically notified the veteran that VA 
would obtain all relevant evidence in the custody of a 
federal department or agency, including VA, Veteran's Center, 
service department, Social Security, and other federal 
agencies.  He was advised that it was his responsibility to 
either send records pertinent to his claim, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  The Board's concludes that the veteran was 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  The duty to notify the veteran was satisfied under 
the circumstances of this case.  38 U.S.C.A. § 5103.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 14.  Additionally, the Court 
found that notice for an increased rating claim needs to 
include a discussion of the effective date element.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for an increased rating, but he was 
not provided with notice of the type of evidence necessary to 
establish an effective date.  Despite the inadequate notice 
provided to the veteran on this element, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  Based on the Board decision below, no effective 
date will be assigned and there is no prejudice to the 
veteran. 

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).

The evidence of record includes VA out-patient treatment 
records, VA examinations and private treatment records.  
Thus, it does not appear that there are any other additional 
records that are necessary to obtain before proceeding to a 
decision in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Increased Rating

The RO originally granted service connection for chronic 
lumbosacral strain in August 1969, assigning a 10 percent 
rating under Diagnostic Code (DC) 5295 effective May 13, 
1969.  

In October 2001, the veteran filed an increased rating claim 
for the service-connected chronic lumbosacral strain.  The 
veteran contends that his pain has worsened in the past four 
years.  The veteran asserts that he is unable to work due to 
his back problem because he cannot lift, bend, stand or walk 
for prolonged periods of time. 

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where entitlement to compensation has already been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

During the pendency of this appeal, multiple revisions were 
made to the Schedule for Rating Disabilities for the spine.  
Effective September 23, 2002, the criteria for adjudicating 
intervertebral disc syndrome was revised.  See 67 Fed. Reg. 
54345-54349 (Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5293).  Furthermore, on August 26, 2003, the 
rating criteria for all spinal disabilities were revised and 
published in the Federal Register.  See 66 Fed. Reg. 51454-
51458 (Sep 26, 2003) (now codified as amended at 38 C.F.R. § 
4.71(a), Diagnostic Codes 5235 to 5243).  

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the 
extent it held that, where a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to appellant should apply).  See 
also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(April 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002 & Supp. 
2005); 38 C.F.R. § 3.114 (2005).

Prior to the regulatory changes, Diagnostic Code 5295, for 
lumbosacral strain, provided for a 10 percent rating for 
characteristic pain on motion. A 20 percent evaluation was 
assigned for muscle spasm on extreme forward bending, and 
unilateral loss of lateral spine motion in standing position.  
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).

Diagnostic Code 5003 provides that degenerative arthritis 
(hypertrophic or osteoarthritis), if established by X-ray 
findings, will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  However, when the limitation of motion 
of the specific joint or joints involved is non-compensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. 
§ 4.71a (2005).  With any form of arthritis, painful motion 
is an important factor of disability. It is the intention to 
recognize actually painful, unstable, or malaligned joints 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint. 38 C.F.R. § 4.59 (2005).

Under the criteria effective prior to September 26, 2003, 
Diagnostic Code 5292 provided for ratings based on limitation 
of motion of the lumbar spine. When such limitation of motion 
is slight, a 10 percent rating is warranted. When limitation 
of motion is moderate, a 20 percent rating is warranted.  38 
C.F.R. § 4.71a, Diagnostic Code 5292 (2002). 

As noted, the first revisions affected the criteria for 
intervertebral disc syndrome. Under the previous Diagnostic 
Code 5293, effective prior to September 23, 2002, 
postoperative, cured intervertebral disc syndrome warrants a 
zero disability rating, mild intervertebral disc syndrome 
warrants a 10 percent disability rating and moderate with 
recurring attacks warrants a 20 percent disability rating.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Under the revised Diagnostic Code 5293, effective September 
23, 2002, intervertebral disc syndrome (preoperatively or 
postoperatively) is to be rated either on the total duration 
of incapacitating episodes over the past 12 months or by 
combining under Section 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation. Incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months warrant a 10 percent 
disability evaluation. Incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months warrant a 20 percent disability 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  
The attached notes state that an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so. 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

A new rating formula for the spine became effective September 
26, 2003.  Under the new rating formula, intervertebral disc 
syndrome should be evaluated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under § 
4.25.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2005).

Under the General Rating Formula for Diseases and Injuries of 
the Spine, forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of height warrants a 10 percent disability rating.

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis 
warrants a 20 percent disability rating.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees. 
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.  Note (4): 
Round each range of motion measurement to the nearest five 
degrees.

The criteria for evaluating intervertebral disc disease were 
essentially unchanged from the September 2002 revisions, 
except that the DC for intervertebral disc disease was 
changed from 5293 to 5243. 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243 (2005).

Chronic lumbosacral strain under regulations prior to 
September 2002

As noted, the veteran's chronic lumbosacral strain is 
currently rated at 10 percent under 38 C.F.R. § 4.71a, DC 
5295 (2003) (effective prior to September 23, 2002).  Under 
DC 5295, in order to receive the next higher 20 percent 
rating, the evidence must show muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in standing position.  The December 2005 VA examination found 
that there was no spasm of the paravertebral muscles.  There 
was also no mention of an unilateral loss of lateral spine 
motion on standing position.  The Board notes that the 
medical evidence shows painful motion of the lower back pain 
radiating to both sacroiliac joints.  During repetitive 
motion of the lumbosacral spine, the veteran had increased 
pain.  The evidence shows that the veteran experiences 
increased pain, easy fatigability, and decreased range of 
motion with 10 more degrees upon movement of the back.  A 
January 2003 VA examination showed pain on palpation at L4, 
L5 and S1 with painful and limited range of motion.   An 
August 2002 VA examination also showed weakened motion and 
excessive fatigability against moderate resistance in the 
lumbar spine.  Though the veteran experiences pain on motion, 
this is considered to be characteristic of the chronic 
lumbosacral strain and is reflected in the 10 percent 
disability rating under DC 5295.  The Board finds that the 
veteran's current symptomatology shows minimal decreased 
range of motion of forward flexion and extension, no spasm of 
the paravertebral muscles combined with the painful motion of 
the lumbar spine indicate that the lumbosacral strain is best 
characterized by the 10 percent rating under Diagnostic Code 
5295.  38 C.F.R. 
§ 4.71a (2002) (effective prior to September 23, 2002).

The Board considered a higher rating based on limitation of 
motion of the lumbar spine due to degenerative arthritis 
under DC 5003 and for limitation of motion of the lumbar 
spine under DC 5292.  In the present case, x-ray and other 
medical evidence shows that the veteran has multilevel 
degenerative changes of the lumbar spine, degenerative disc 
disease and bulging disc of the lumbar spine.  Furthermore, 
the December 2005 VA examination indicated that the veteran 
had a forward flexion of 80 degrees and extension of 10 
degrees.  However, a higher rating in this instance is not 
warranted.  Any rating under DC 5003 and 5292 would only 
warrant a 10 percent disability rating, as the impairment to 
range of motion is only slight; the veteran has almost full 
range of motion of the forward flexion and on lateral bending 
- his only impairment is on extension.  

The Board also considered a higher rating under DC 5293 for 
intervertebral disc syndrome.  A mild case of intervertebral 
disc syndrome, under DC 5293, warrants a 10 percent rating.  
A 20 percent rating requires evidence of moderate, recurring 
attacks.  Here, the December 2005 VA examination showed a 
current diagnosis of degenerative disc disease more 
pronounced at the L4-L5 levels with the neural foramen and 
spinal canal well preserved.  The examiner also diagnosed the 
veteran with a bulging disc of the lumbar spine.  The August 
2005 x-ray and CT scan showed advanced degenerative changes 
at L4-L5 and fat places obscured at the right neural foramen.  
The degree of stenosis at the spinal canal was moderate; 
there was broad based bulging of the disc and some 
asymmetrical density extending to the right.  Though the 
veteran has some neurological symptoms, they were described 
as mild.  

The Board finds that these symptoms of the degenerative disc 
disease do not rise to the level of a 20 percent disability 
rating; there is no evidence of moderate symptoms or 
recurring attacks.  In fact, on the most recent VA 
examination, while there was a diagnosis of degenerative disc 
disease, the neural foramen and spinal canal were well 
preserved.  This symptomatology is best characterized by a 10 
percent rating under DC 5293.

Moreover, higher evaluations under DC 5293, 5003 and 5292 
would result in rating the same manifestations of overlapping 
symptoms.  Even assuming that the veteran has the conditions 
of degenerative arthritis, limitation of motion of the spine 
and intervertebral disc syndrome, evaluations for distinct 
disabilities resulting from the same injury may only be 
separately evaluated as long as the symptomatology for one 
condition is not "duplicative of or overlapping with the 
symptomatology" of the other condition.  Esteban v. Brown, 6 
Vet. App. 259, 261- 62 (1994).  Limitation of motion of the 
spine, degenerative arthritis and intervertebral disc 
syndrome due to lumbosacral strain were considered and 
compensated under the 10 percent evaluation already assigned 
under DC 5295.  To assign a separate evaluation based on 
conditions is not permitted under the criteria.  See 38 
C.F.R. §§ 4.14 and 4.71a, DC 5003, 5292, and 5293 and 
following notes.  Since the disability is already rated under 
DC 5295 for the underlying condition of lumbosacral strain, a 
separate rating under DC 5292, 5293 or 5003 cannot be 
assigned because it would result in rating the same 
manifestations or overlapping symptoms, known as pyramiding, 
which is to be avoided.  38 C.F.R. § 4.14 (2005).  Therefore, 
since the veteran cannot receive a separate 10 percent rating 
under DC 5003, 5292, or 5293 and can only receive a 10 
percent disability rating under any of these rating codes, 
the disability is best characterized by a continued 10 
percent disability rating under DC 5295.



Chronic lumbosacral strain under the regulations from 
September 23, 2002

Having determined that a rating in excess of 10 percent 
rating is not warranted for the veteran's lumbosacral strain 
under the criteria in effect prior to September 23, 2002, the 
Board now turns to the criteria in effect as of that date to 
ascertain whether a rating above 10 percent is warranted 
under revised regulations, effective September 23, 2002 to 
September 25, 2003 as well as those changes set forth 
September 26, 2003.  

The evidence does not show that a rating in excess of 10 
percent rating under the new General Rating Formula for 
Diseases and Injuries of the Spine is warranted.  In order to 
receive the next higher 20 percent rating under the new 
General Rating Formula for Diseases and Injuries of the 
Spine, forward flexion of the thoracolumbar spine must be 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine must 
be not greater than 120 degrees; or; the muscle spasm or 
guarding must be severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  See 38 C.F.R. § 4.71a 
(formerly DC's 5235-5243) (2005).  In a December 2005 VA 
examination, forward flexion was 80 degrees, extension was 10 
degrees and lateral bending to the right and left was 30 
degrees.  The examiner noted that there was a decreased range 
of motion of 10 degrees due to pain.  Though the veteran's 
forward flexion could be as low as 70 degrees, the forward 
flexion is not between 30 and 60 degrees; though the combined 
range of motion could be 140 degrees, it is higher than 120 
degrees.  Therefore, as the forward flexion is higher than 60 
degrees and the combined range of motion is higher than 120 
degrees, the evidence shows that the veteran does not warrant 
a 20 percent rating under the new criteria.  Thus, as a 
whole, a higher rating under the revised formula for rating 
diseases and injuries of the spine is not warranted.  

The Board notes that in the aforementioned revised 
regulations, the DC for intervertebral disc disease was 
changed from 5293 to 5243 and allows for intervertebral disc 
syndrome to be rated under the General Rating Formula for 
Diseases and Injuries of the Spine or the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  According to the notes following the latter, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  In the present case, there is no evidence of 
incapacitating episodes or bed rest prescribed by a 
physician.  Therefore, the evidence does not show that an 
evaluation under this code is warranted.    

An extra-schedular rating under 38 C.F.R. § 3.321(b) also is 
not warranted.  The veteran reports that he has been unable 
to work since 2002 due to his inability to bend, lift and 
walk, and pain.  However, the veteran reported in VA 
treatment records dated August and November 2005 the veteran 
reported that his back pain was relieved by medication.  
Additionally, there are no medical restrictions to the 
veteran's activities of record and no frequent periods of 
hospitalization.  As such, this case does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b).

In sum, the Board finds that the preponderance of the 
evidence is against a rating in excess of 10 rating under 
either the old (prior to September 2002) and the revised 
criteria for chronic lumbosacral strain.  See 38 C.F.R. 
§§ 4.7, 4.71a, DC 5295 (2002) effective prior to September 
23, 2002), 38 C.F.R. § 4.71a (formerly DC's 5235-5243) 
(2005).  


ORDER

Entitlement to an increased rating in excess of 10 percent 
for chronic lumbosacral strain is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeal


 Department of Veterans Affairs


